Exhibit 10.38

SIXTH MODIFICATION AGREEMENT TO BORROWING BASE REVOLVING

LINE OF CREDIT AGREEMENT

 

DATE:      As of February 20, 2008    PARTIES:              Borrower:   

WILLIAM LYON HOMES, INC.,

a California corporation

     Guarantor:   

WILLIAM LYON HOMES,

a Delaware corporation

     Bank:   

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago, Illinois)), a national banking association

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago, Illinois)), a national banking association (“Bank”), and WILLIAM LYON
HOMES, INC., a California corporation (“Borrower”), hereby enter into this Sixth
Modification Agreement (the “Modification”) to the Borrowing Base Revolving Line
of Credit Agreement dated as of June 28, 2004, as modified by a Modification
Agreement, dated as of December 7, 2004, by a Second Modification to Borrowing
Base Revolving Line of Credit Agreement, dated as of July 14, 2005, by a Third
Modification to Borrowing Base Revolving Line of Credit Agreement, dated as of
October 23, 2006, by a Fourth Modification to Borrowing Base Revolving Line of
Credit Agreement, dated as of April 26, 2007, and by a Fifth Modification to
Borrowing Base Revolving Line of Credit Agreement, dated as of November 6, 2007
(the “Loan Agreement”), with the consent of guarantor WILLIAM LYON HOMES, a
Delaware corporation (“Guarantor”).

RECITALS

A. Bank has extended to Borrower credit (“Loan”) up to the maximum principal
amount of One Hundred Million Dollars ($100,000,000) pursuant to the Loan
Agreement, as presently evidenced by that certain Amended and Restated
Promissory Note dated as of July 14, 2005 (the “Note”) executed by Borrower and
payable to the order of Bank.

B. The Loan is secured by, among other things, certain Construction Deeds of
Trust and Fixture Filing (With Assignment of Rents and Security Agreement)
executed by Borrower as Trustor for the benefit of Bank (such Deeds of Trust, as
amended to dated, shall be hereinafter referred to, individually, as a “Deed of
Trust” and, collectively, as the “Deeds of Trust”). The Loan is further secured
by the personal property described in certain UCC-1 Financing Statements
relating to the property encumbered by the Deeds of Trust naming Borrower as
Debtor and Bank as Secured

 

1



--------------------------------------------------------------------------------

Party (as amended to date, the “UCC Financing Statements”). The Deeds of Trust,
the UCC Financing Statements, and such other agreements, documents and
instruments securing the Loan are referred to individually and collectively as
the “Security Documents”).

C. Repayment of the Loan and the completion of the improvements have been, and
continue to be, guaranteed by the Repayment Guaranty dated as of June 28, 2004
and executed by Guarantor in favor of Bank (the “Guaranty”). The Guaranty and
any other agreements, documents and instruments guarantying the Loan are
referred to individually and collectively as the “Guaranty Documents”.

D. The Loan Agreement, the Note, the Security Documents, the Guaranty Documents,
any environmental certification and indemnity agreement, and all other
agreements, documents, and instruments evidencing, securing, or otherwise
relating to the Loan, as may be amended, modified, extended or restated from
time to time, are sometimes referred to individually and collectively as the
“Loan Documents”. Hereinafter, the Loan Documents shall mean such documents as
modified in this Modification.

E. The Borrower has requested that the Bank agree to modify the Loan as provided
herein. Based on the representations of Borrower, Bank is willing to so modify
the Loan, subject to the terms and conditions herein.

F. All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Bank agree as follows:

 

1. ACCURACY OF RECITALS.

Borrower acknowledges the accuracy of the Recitals.

 

2. MODIFICATION OF LOAN DOCUMENTS.

2.1 The Commitment Amount is hereby reduced from $100,000,000 to $70,000,000. In
no event shall the Bank be obligated to make any disbursement of the Loan which
would cause the outstanding principal balance of the Loan to exceed the
Commitment Amount, as reduced hereby.

2.2 Paragraph (b) of the definition of “Maximum Allowed Advance” set forth in
Section 1.1 of the Loan Agreement is deleted in its entirety and replaced with
the following:

“(b) With respect to each SFR A&D Lot, the lesser of (i) 65% of the “bulk
wholesale as-if complete” value of the Approved Subdivision divided by the total

 

2



--------------------------------------------------------------------------------

number of Lots in the Approved Subdivision (regardless of whether such total
number of Lots are Eligible Collateral), or (ii) 70% of the Total Lot Cost for
the Approved Subdivision divided by the total number of Lots in the Approved
Subdivision (regardless of whether such total number of Lots are Eligible
Collateral);”

2.3 Paragraph (c) of the definition of “Maximum Allowed Advance” set forth in
Section 1.1 of the Loan Agreement is deleted in its entirety and replaced with
the following:

“(c) With respect to each MFR A&D Lot, the lesser of (i) 60% of the “bulk
wholesale as-if complete” value of the Approved Subdivision divided by the total
number of Lots in the Approved Subdivision (regardless of whether such total
number of Lots are Eligible Collateral), or (ii) 60% of the Total Lot Cost for
the Approved Subdivision divided by the total number of Lots in the Approved
Subdivision (regardless of whether such total number of Lots are Eligible
Collateral);”

2.4 Paragraph (d) of the definition of “Maximum Allowed Advance” set forth in
Section 1.1 of the Loan Agreement is deleted in its entirety and replaced with
the following:

“(d) With respect to each High Density A&D Lot, the lesser of (i) 60% of the
“bulk wholesale as-if complete” value of the Approved Subdivision divided by the
total number of Lots in the Approved Subdivision (regardless of whether such
total number of Lots are Eligible Collateral), or (ii) 60% of the Total Lot Cost
for the Approved Subdivision divided by the total number of Lots in the Approved
Subdivision (regardless of whether such total number of Lots are Eligible
Collateral);”

2.5 Paragraph (e)(i) of the definition of “Maximum Allowed Advance” set forth in
Section 1.1 of the Loan Agreement is deleted in its entirety and replaced with
the following:

“(i) For each SFR Presold Unit, the lowest of (A) 80% of the Appraised Value for
that Unit; (B) 80% of the sales price of such Unit pursuant to the applicable
Purchase Contract; and (C) 95% of the Unit Cost for that Unit;”

2.6 Paragraph (e)(ii) of the definition of “Maximum Allowed Advance” set forth
in Section 1.1 of the Loan Agreement is deleted in its entirety and replaced
with the following:

“(ii) For each Presold Unit which constitutes an MFR Unit, the lowest of (A) 75%
of the Appraised Value for that Unit; (B) 75% of the sales price of such Unit
pursuant to the applicable Purchase Contract; and (C) 85% of the Unit Cost for
that Unit;”

 

3



--------------------------------------------------------------------------------

2.7 Paragraph (e)(iii) of the definition of “Maximum Allowed Advance” set forth
in Section 1.1 of the Loan Agreement is deleted in its entirety and replaced
with the following:

“(iii) For each Presold Unit which constitutes a High Density Unit, the lowest
of (A) 70% of the Appraised Value for that Unit; (B) 70% of the sales price of
such Unit pursuant to the applicable Purchase Contract; and (C) 70% of the Unit
Cost for that Unit;”

2.8 Section 3.3(a)(i) of the Loan Agreement is deleted in its entirety and
replaced with the following:

“(i) Limitation on Lot Availability in Approved Subdivisions. The aggregate
Maximum Allowed Advance for all Lots (other than Lots that have been
reclassified as Units) in all Approved Subdivisions included as Eligible
Collateral in the Borrowing Base may not exceed forty-five percent (45%) of the
Commitment Amount (the “Lot Sub-Limit”).”

2.9 Section 7.1 of the Loan Agreement is deleted in its entirety and replaced
with the following:

“7.1 Minimum Tangible Net Worth Covenant. Guarantor shall maintain a Tangible
Net Worth of at least $175,000,000.00 plus fifty percent (50%) of Guarantor’s
net profit after tax on a cumulative basis, commencing as of December 31, 2007.”

2.10 Section 7.2 of the Loan Agreement is deleted in its entirety and replaced
with the following:

“7.2 Maximum Total Debt to Tangible Net Worth Covenant. Guarantor will maintain
at all times a ratio of Indebtedness (exclusive of (i) Consolidated Indebtedness
of Variable Interest Entities, and (ii) Indebtedness of Guarantor arising under
its mortgage warehouse lines of credit) to Tangible Net Worth that is equal to
or less than (a) for any period prior to January 1, 2009, 5.00 to 1.00 for the
period of calculation, and (c) for any period commencing on or after January 1,
2009 and thereafter, 3.25 to 1.00 for the period of calculation.”

2.11 The Deeds of Trust are modified to secure payment and performance of the
Loan as amended to date, in addition to all other “Obligations” of Borrower as
therein defined. The foregoing notwithstanding, certain obligations continue to
be excluded from the Obligations, as provided in the Deeds of Trust.

2.12 Each of the Loan Documents is modified to provide that it shall be a
default or an event of default thereunder if Borrower shall fail to comply with
any of the covenants of Borrower herein or if any representation or warranty by
Borrower herein or by any guarantor in any related Consent and Agreement of
Guarantor is materially incomplete, incorrect, or misleading as of the date
hereof.

 

4



--------------------------------------------------------------------------------

2.13 Each reference in the Loan Documents to any of the Loan Documents shall be
a reference to such document as modified herein.

 

3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.

 

4. CONDITIONS PRECEDENT.

Before this Agreement becomes effective and any party becomes obligated under
it, all of the following conditions shall have been satisfied at Borrower’s sole
cost and expense in a manner acceptable to Bank in the exercise of Bank’s sole
judgment:

4.1 Bank shall have received fully executed and, where appropriate, acknowledged
originals of this Modification, the attached consents signed by Guarantor, and
any other documents which Bank may require or request in accordance with this
Agreement or the other Loan Documents.

4.2 Bank shall have received payment of a modification fee of $25,000 in
immediately available funds.

4.3 Bank shall have received reimbursement, in immediately available funds, of
all costs and expenses incurred by Bank in connection with this Agreement,
including charges for title insurance (including endorsements), recording,
filing and escrow charges, fees for appraisal, architectural and engineering
review, construction services and environmental services, mortgage taxes, and
legal fees and expenses of Bank’s counsel. Such costs and expenses may include
the allocated costs for services of Bank’s in-house staffs, such as legal,
appraisal, construction services and environmental services. Borrower
acknowledges that any extension and modification fees payable in connection with
this transaction do not include the amounts payable by Borrower under this
subsection.

 

5. ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.

The Loan Documents as modified herein contain the entire understanding and
agreement of Borrower and Bank in respect of the Loan and supersede all prior
representations, warranties, agreements, arrangements, and understandings. No
provision of the Loan Documents as modified herein may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by Bank and
Borrower.

 

6. BINDING EFFECT.

The Loan Documents as modified herein shall be binding upon, and inure to the
benefit of, Borrower and Bank and their respective successors and assigns.

 

5



--------------------------------------------------------------------------------

7. CHOICE OF LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to conflicts of law principles.

8. COUNTERPART EXECUTION.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.

[Signatures on following page]

 

6



--------------------------------------------------------------------------------

DATED as of the date first above stated.

 

BORROWER:    

WILLIAM LYON HOMES, INC.,

a California corporation

      By:   /s/ Michael D. Grubbs       Name:   Michael D. Grubbs       Title:  
Senior Vice President       By:   /s/ Richard S. Robinson       Name:   Richard
S. Robinson       Title:   Senior Vice President BANK:    

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago, Illinois)), a national

banking association

      By:   /s/ Kimberlee Edwards       Name:   Kimberlee Edwards       Title:  
Senior Vice President

 

S-1



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTOR

With respect to that certain Sixth Modification Agreement to the Borrowing Base
Revolving Line of Credit Agreement (hereinafter, the “Modification”) between
WILLIAM LYON HOMES, INC., a California corporation (“Borrower”), and JPMORGAN
CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office Chicago,
Illinois)), a national banking association (“Bank”), to which this Consent is
attached, the undersigned (“Guarantor”), hereby (i) ratifies and reaffirms all
of its obligations to Bank under the Guaranty, (ii) consents to the execution
and delivery by Borrower of the attached Modification, and (iii) confirms that
the Guaranty remains in full force and effect notwithstanding Borrower’s
execution of the attached Modification. The undersigned agrees that the
execution of this Consent and Reaffirmation of Guarantor (the “Consent”) is not
necessary for the continued validity and enforceability of the Guaranty, but it
is executed to induce Bank to enter into the Modification Agreement.

Guarantor further agrees that the Guaranty is hereby modified and amended as
follows:

1. Section 4.4.1 of the Guaranty is deleted in its entirety and replaced with
the following:

“4.4.1 Minimum Tangible Net Worth Covenant. Guarantor shall maintain a Tangible
Net Worth of at least $175,000,000.00 plus fifty percent (50%) of Guarantor’s
net profit after tax on a cumulative basis, commencing as of December 31, 2007.”

2. Section 4.4.2 of the Guaranty is deleted in its entirety and replaced with
the following:

“4.4.2 Maximum Total Debt to Tangible Net Worth Covenant. Guarantor will
maintain at all times a ratio of Indebtedness (exclusive of (i) Consolidated
Indebtedness of Variable Interest Entities, and (ii) Indebtedness of Guarantor
arising under its mortgage warehouse lines of credit) to Tangible Net Worth that
is equal to or less than (a) for any period prior to January 1, 2009, 5.00 to
1.00 for the period of calculation, and (c) for any period commencing on or
after January 1, 2009 and thereafter, 3.25 to 1.00 for the period of
calculation.”

This Consent may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document. Signature pages may be detached from the counterparts and attached to
a single copy of this Consent to physically form one document. Facsimile
transmission of the signed original of this Consent or the retransmission of any
signed facsimile transmission will be deemed the same as delivery of an
original.

 

CONSENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the date set
forth on the attached Sixth Modification Agreement.

 

“Guarantor”    

WILLIAM LYON HOMES,

a Delaware corporation

      By:   /s/ Michael D. Grubbs       Name:   Michael D. Grubbs       Title:  
Senior Vice President       By:   /s/ Richard S. Robinson       Name:   Richard
S. Robinson       Title:   Senior Vice President

 

CONSENT